



smallhiresa78.jpg [smallhiresa78.jpg]
2020 Cash-Settled Restricted Stock Unit Grant Terms and Conditions For Select
Key Employees
Pursuant to the Brunswick Corporation 2014 Stock Incentive Plan (the “Plan”)


Purpose
To encourage retention of key managers so as to support the execution of
business strategies in order to encourage and reward the creation of
sustainable, long-term shareholder value and achieve future goals. Any
capitalized terms used but not defined herein shall have the meaning given to
such terms in the Plan.
Cash-settled Restricted Stock Units
Cash-settled Restricted Stock Units valued on the same basis as Brunswick
Corporation (“Brunswick”) common stock (“Stock”) where one unit equals one
share. Dividend equivalents will be reinvested in additional Cash-settled
Restricted Stock Units, which will be subject to the same vesting conditions
applicable to (and settled at the same time as) the underlying Cash-settled
Restricted Stock Units. There are no voting rights or any other rights as a
stockholder attached to Cash-settled Restricted Stock Units.
Grant Date
_____________, 2020
Award
____________ Cash-settled Restricted Stock Units.
Normal Vesting
Cash-settled Restricted Stock Units will vest and be distributed three years
after the Grant Date, subject to continued employment through such date.


Prorated Vesting Upon Involuntary Termination Without Cause
 If the Grantee’s employment is terminated by Brunswick for a reason other than
Cause or Permanent Disability, a pro-rata portion of the award will be vested as
of the date of such termination of employment and be distributed as of the third
anniversary of the Grant Date. For purposes of the foregoing sentence, a
"pro-rata portion" will mean the product of (i) the number of Cash-settled
Restricted Stock Units awarded that would have vested on the normal vesting date
and (ii) a fraction, the numerator of which is the number of days that have
elapsed since the Grant Date through the date of termination of the Grantee’s
employment, and the denominator of which is 1,095.
Vesting Upon Death or Permanent Disability
In the case of a termination of employment due to death or a Permanent
Disability, the award will become fully vested and distributed as of the date of
such death or Permanent Disability.
Vesting Upon Termination After Change in Control
If the award is effectively assumed or continued by the surviving or acquiring
corporation in a Change in Control and (i) Brunswick terminates the Grantee’s
employment without Cause or (ii) the Grantee resigns for Good Reason (as defined
below), then in each case all of the award will be vested and distributed as of
the date of such termination of employment; provided, however, that if the award
is considered "nonqualified deferred compensation" within the meaning of
Internal Revenue Code Section 409A with respect to the Grantee and (A) the
Change in Control was not a "change in control event" within the meaning of
Internal Revenue Code Section 409A or (B) the termination of employment occurred
more than two years following the occurrence of the "change in control event,"
then the vested award shall be distributed three years after the Grant Date.


If the award is not effectively assumed or continued by the surviving or
acquiring corporation in a Change in Control, the award shall vest in full and
be distributed as of the date of the Change in Control; provided, however, that
if the award is considered "nonqualified deferred compensation" within the
meaning of Internal Revenue Code Section 409A with respect to the Grantee and
the Change in Control was not a "change in control event" within the meaning of
Internal Revenue Code Section 409A or to the extent distribution would be
impermissible under Internal Revenue Code Section 409A, then the vested award
shall be distributed three years after the Grant Date.


Determinations as to whether the award has been effectively assumed or continued
by the surviving or acquiring corporation shall be made by the Human Resources
and Compensation Committee, as constituted prior to the Change in Control.








--------------------------------------------------------------------------------





Forfeiture Upon Termination
Except as otherwise provided herein, Cash-settled Restricted Stock Units will be
forfeited upon a termination of employment prior to vesting. The Cash-settled
Restricted Stock Units shall be forfeited in their entirety upon any termination
for Cause.


Timing and Form of Distribution
Distribution will be in the form of a cash payment in an amount equal to the
number of Cash-Settled Restricted Stock Units multiplied by the Fair Market
Value of a share of Stock at the time of distribution, less applicable
withholding.


Distributions will occur as soon as practicable, but no later than 30 days after
the distribution date provided above, except that if the Grantee is a “specified
employee” (as such term is defined under Internal Revenue Code Section 409A) as
of the date of his or her “separation from service” (as such term is defined
under Internal Revenue Code Section 409A), then to the extent any amount to be
distributed in connection with the settlement of the award is payable upon the
Grantee’s “separation from service” and constitutes the payment of nonqualified
deferred compensation, within the meaning of Internal Revenue Code Section 409A,
the distribution will not be made before 6 months after separation from service
(or, if earlier, death).


Tax Withholding
For those whose employment is terminated by Brunswick for a reason other than
Cause or Permanent Disability prior to the year of a scheduled distribution, tax
withholding liability to meet required FICA must be paid via payroll or
participant check by the end of the year of such termination. Subsequent
Federal, state and local income tax withholding must be paid via share reduction
upon distribution.


For all others, tax withholding liability (to meet required FICA, Federal,
state, and local withholding) must be deducted from the gross payment upon
distribution.








--------------------------------------------------------------------------------





Definitions
"Cause" shall mean the Grantee’s willful misconduct in the performance of his or
her duties.


"Good Reason" shall have the meaning set forth in the employment agreement, if
any, between the Grantee and Brunswick as in effect on the Grant Date, provided
that if the Grantee is not a party to an employment agreement that contains such
definition, then Good Reason means the occurrence of any of the following events
without the Grantee’s express written consent: (a) a material breach by
Brunswick of any provision of this Agreement; (b) Brunswick’s failure to pay any
portion of Grantee’s compensation when due or to include Grantee in any bonus or
incentive plan that applies to similarly situated employees of Brunswick; (c)
Brunswick’s failure to provide, or continue to provide, Grantee with either the
perquisites or employee health and welfare benefits (including, without
limitation, life insurance, medical, dental, vision, long-term disability and
similar benefits), generally provided to similarly situated employees of
Brunswick; (d) a Reduction in Authority or Responsibility of the Grantee (as
defined below); (e) a Reduction in Compensation (as defined below); and (f) a
Business Relocation Beyond a Reasonable Commuting Distance (as defined below);
provided, however, that the occurrence of any such condition shall not
constitute Good Reason unless (x) the Grantee provides written notice to
Brunswick of the existence of such condition not later than 60 days after the
Grantee knows or reasonably should know of the existence of such condition, (y)
Brunswick fails to remedy such condition within 30 days after receipt of such
notice and (z) Grantee resigns due to the existence of such condition within 60
days after the expiration of the remedial period described in clause (y) hereof.
For purposes of this definition:


Whether a Reduction in Authority or Responsibility of the Grantee has occurred
shall be determined in accordance with the criteria set forth below in the
definition of Reduction in Authority or Responsibility; provided, however, that
(A) a change in the Grantee’s reporting relationship to another employee who is
within the same reporting level (as that term is used in Brunswick’s Delegation
of Authority Policy or any successor policy); or (B) a reduction in the
Grantee’s business unit’s budget or a reduction in the Grantee’s business unit’s
head count or number of direct reports, by themselves, shall not constitute Good
Reason.


"Reduction in Authority or Responsibility" shall mean the assignment to the
Grantee of any duties that are materially inconsistent in any respect with the
Grantee’s position (which may include status, offices, titles, and reporting
requirements), authority, duties, or responsibilities as in effect immediately
prior to such assignment. It is intended by this definition that a Change in
Control by itself, absent a Reduction in Authority or Responsibility as
described above, will not constitute Good Reason.


"Reduction in Compensation" shall mean (i) a reduction in the Grantee’s total
annual compensation (defined as the sum of the Grantee’s base salary and target
annual bonus) for any calendar or fiscal year, as applicable, to an amount that
is less than the Grantee’s total annual compensation in effect immediately prior
to such reduction, (ii) the elimination of any Brunswick incentive compensation
plan in which Grantee is a participant without the adoption of a substantially
comparable replacement plan, or (iii) the failure to provide Grantee with equity
compensation opportunities or long-term cash incentive compensation
opportunities that have a value that is substantially comparable to the value of
the equity compensation opportunities provided to the Grantee immediately prior
to the Change in Control.


"Business Relocation Beyond a Reasonable Commuting Distance" shall mean that, as
a result of either a relocation of Brunswick or a reassignment of the Grantee, a
change occurs in the Grantee’s principal work location to a location that (i) is
more than fifty (50) highway miles from the Grantee’s principal work location
immediately prior to the relocation, and (ii) increases the Grantee’s commuting
distance in highway mileage.


"Permanent Disability" means the Grantee is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.






--------------------------------------------------------------------------------





Additional Terms and Conditions
This award is subject to the terms of the Plan. The Plan and these Terms and
Conditions together constitute the entire agreement of the parties with respect
to the subject matter specifically addressed herein. To the extent any provision
herein conflicts with the Plan, the Plan shall govern. The Human Resources and
Compensation Committee of the Board administers the Plan. The Committee may
interpret the Plan and adopt, amend and rescind administrative guidelines and
other rules as deemed appropriate. Committee determinations are conclusive and
binding on all interested parties.


This award and any amounts delivered pursuant to this award are subject to
forfeiture, recovery by Brunswick or other action pursuant to any clawback or
recoupment policy which Brunswick may adopt from time to time, including without
limitation any such policy which Brunswick may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.


To the extent permitted by applicable law, Brunswick shall have the right to
offset from any amount distributable hereunder any amount that the Grantee owes
to Brunswick or any affiliate thereof without the consent of the Grantee (or his
or her beneficiary, in the event of the Grantee’s death).


The grant of this award does not guarantee the Grantee the right to or
expectation of any future awards under the Plan or any future incentive plan
adopted by Brunswick, and the value of the Cash-settled Restricted Stock Units
is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or other similar
employee benefit.


The Plan may be amended, suspended or terminated at any time. The Plan, these
Terms and Conditions, and the Cash-settled Restricted Stock Units will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.



Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment. Employment is at-will and
may be terminated by either the employee or Brunswick (including affiliates) for
any reason at any time.


* * * * *


For questions and or a copy of the Prospectus, please contact:    Ed Dabrowski
                                Brunswick Corporation
26125 N. Riverwoods Blvd.
Suite 500
Mettawa, Illinois 60045-4811
847-735-4082
edward.dabrowski@brunswick.com





